                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES

 Date: June 11, 2019                  Time: 1:35 – 3:44;               Judge: EDWARD M. CHEN
                                            4:01 – 4:39 =
                                            2 Hours; 47 Minutes

 Case No.: 18-cr-00203-EMC-1          Case Name: USA v. Christopher Lischewski
Attorneys for Government: Leslie Wulff, Micah Rubbo
Attorneys for Defendant: Elliot Peters, Nicholas Goldberg
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

  Deputy Clerk: Angella Meuleman                           Court Reporter: Katherine Sullivan
  Interpreter:                                             Probation Officer:

                                         PROCEEDINGS

[138] Hearing re: U.S. Notice of Co-Conspirators Statements – Held.

                                            SUMMARY

Parties stated appearances and proffered argument. Index of Unindicted Co-conspirators handed
up to the Court by the Government for purposes of today’s hearing to prevent public disclosure of
identities (document sealed to protect identity).

118 documents and expected trial testimony are in dispute. Court addressed the 801(d)(2)(E)
elements on the record. Court found that the Government met its burden of showing by a
preponderance of the evidence a price-fixing conspiracy and Defendant’s participation in the
conspiracy. Court found that the Government met its burden of showing that declarants were
members of the conspiracy for all but one of the contested declarants.

Court withheld ruling on whether the in-furtherance requirement has been met. Court will decide
the procedural mechanism for ruling on each contested statement at a later date. Court informed
the parties of the standards it will apply in ruling on the in-furtherance requirement – that the
statements will be viewed in context of a finding of a conspiracy and declarant’s involvement
therein.

Court ordered the Government to submit a comprehensive list of anticipated testimony with a
greater level of specificity as part of pretrial filings as stated on the record.

Parties have a filing deadline of 8/6/2019 for their joint exhibit list. Parties shall meet and confer
to resolve the logistics of compiling the joint exhibits.

Written order to follow.
